PER CURIAM.
These consolidated appeals are by the same appellant from final judgments in two separate actions against Dade County. In the first action, Martin Ackman brought a petition in mandamus in order to compel the County to advertise and grant to the highest bidder a commercial concession at the Miami International Airport pursuant to Fla.Stat. § 125.35. The petition for mandamus was dismissed and the first appeal followed. Subsequently, appellant brought an action for declaratory judgment by which he sought a judicial declaration that a certain gift shop concession is an exclusive franchise and that it could be granted by the County only under a competitive bidding procedure. The trial court entered a summary declaratory judgment holding as a matter of law that competitive bidding was not required. The second appeal is from that judgment.
Appeal No. 74-558, which is from the dismissal of the petition for mandamus, is affirmed. The petition fails to show a clear legal right to the performance of an administrative act by the County. See State ex rel. Glynn v. McNayr, Fla.1961, 133 So.2d 312. The relief sought was more appropriately presented to the trial court by the complaint for declaratory judgment which was subsequently filed. We, therefore, hold that appellant has failed to present reversible error upon the dismissal of his petition for mandamus.
Appeal No. 74-990 is from the summary final judgment in the action for declaratory judgment. As stated above, the amended complaint requested a declaration as to the requirement for the use of a bidding process for the granting of a specific concession. The question presented was one exclusively of law and did not entail disputed evidentiary facts. We hold that the trial court correctly determined that the facts before it were susceptible only to one legal conclusion, namely, that there was no requirement of law that this particular concession be granted under the bidding process required by Fla.Stat. § 125.35.
Thereupon, the final judgment in each of the appeals is affirmed.